DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US PUB. 2018/0053735) in view of JENG et al. (US PUB. 2019/0006309).
Regarding claim 1, Ueda teaches a method of manufacturing a chip packaging structure, comprising steps of: 
(i) providing a formed body, wherein the formed body comprises a circuit redistribution structure and a chip disposed over the circuit redistribution structure (see Fig. 6 below), and the circuit redistribution structure comprises: 

a second circuit redistribution layer disposed on the first circuit redistribution layer, wherein the second circuit redistribution layer comprises a second circuit layer electrically connected to the first circuit layer and the chip (see Fig. 6 below – though the electrical connection between the first and second circuit layers is not expressly shown; however, the Examiner understands that a lower circuit layer and an upper circuit layer having electrical connection would have been obvious and within the ordinary skill in the art in a circuit redistribution layer. For instance, JENG teaches in Fig. 1C wherein a lower circuit layer is electrically connected to an upper circuit layer within a circuit redistribution element 120); and 
a conductive pad electrically connected to the second circuit layer (Fig. 6 below); 
(ii) forming a sealing material 30 covering the chip and the circuit redistribution structure (Fig. 6 below); 
(iii) patterning the sealing material to form a sealing layer 30, wherein the sealing layer 30 has an opening and a groove, the opening exposes the conductive pad, and a portion of the groove is communicated with the opening (Fig. 6 below); and 
(iv) forming an antenna pattern (35 & 25), wherein the antenna pattern comprises: a first portion (via portion of component 25/40) covering a sidewall of the opening and electrically connected with the conductive pad (Fig. 5-6); and 


    PNG
    media_image1.png
    555
    1050
    media_image1.png
    Greyscale


Regarding claim 3, Ueda teaches a method of manufacturing a chip packaging structure, comprising steps of: 
(i) providing a formed body, wherein the formed body comprises a circuit redistribution structure and a chip disposed over the circuit redistribution structure (see Fig. 6 above), and the circuit redistribution structure comprises: 
a first circuit redistribution layer comprising a first circuit layer (see Fig. 6 above); and 
a second circuit redistribution layer disposed on the first circuit redistribution layer, wherein the second circuit redistribution layer comprises a second circuit layer electrically connected to the first circuit layer and the chip (Fig. 6 above - though the electrical connection between the first and second 
(ii) forming a first portion of an antenna pattern (35 & 25) on the circuit redistribution structure (see Fig. 6 above); (iii) forming a sealing material 30 covering the first portion of the antenna pattern, the chip, and the circuit redistribution structure (note component 25, vertical and horizontal portions in Fig. 6 above); 
(iv) patterning the sealing material to form a sealing layer 30, wherein the sealing layer has an opening exposing the first portion of the antenna pattern (note the opening housing the vertical portion, Fig. 6); and  (v) forming a second portion of the antenna pattern on at least one sidewall of the opening, wherein the second portion is electrically connected to the first portion (note component 25 & 35, vertical and horizontal portions in Fig. 6 above).
Regarding claim 5, the combination of Ueda and JENG teaches the method of claim 3, wherein the sealing layer 30 in the step (iv) further comprises a groove, and a portion of the groove communicates with the opening; wherein the step (v) further comprises forming a third portion (via/vertical portion of 35) of the antenna pattern (35 & 25) in the groove, and the third portion is electrically connected to the second portion (Fig. 6 above).

Regarding claim 6, Ueda teaches a method of manufacturing a chip packaging structure, comprising steps of: 
(i) providing a formed body, wherein the formed body comprises a protecting substrate 10, a first portion of an antenna pattern (35 & 25) disposed over the protecting substrate10, a circuit redistribution precursor structure (e.g. circuit redistribution structure, see Fig. 6 above) disposed on the protecting substrate, and a chip disposed over the circuit redistribution precursor structure, and the circuit redistribution precursor structure comprises: 
a first circuit layer (see Fig. 6 above); and 
a second circuit layer disposed on the first circuit layer and electrically connected to the first circuit layer, the first portion of the antenna pattern, and the chip (Fig. 6 above - though the electrical connection between the first and second circuit layers is not expressly shown; however, the Examiner understands that a lower circuit layer and an upper circuit layer having electrical connection would have been obvious and within the ordinary skill in the art in a circuit redistribution layer. For instance, JENG teaches in Fig. 1C wherein a lower circuit layer is electrically connected to an upper circuit layer within a circuit redistribution element 120); 
(ii) forming a sealing material 30 covering the chip and the circuit redistribution precursor structure (see Fig. 6 above); 
(iii) patterning the circuit redistribution precursor structure and the sealing material to form a circuit redistribution structure and a sealing layer 30 (see Fig. 6 
(iv) forming a second portion (vertical portions of 35) of the antenna pattern (35 & 25) on a one sidewall of the first opening and a sidewall of the second opening, wherein the second portion is electrically connected to the first portion.

Claims 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda and JENG as applied to claims 1, 3 and 6 above, and in further view of Su et al. (US Pub. 2015/0348912).
Regarding claim 2, the combination of Ueda and JENG is silent on the method of claim 1, wherein the step (iii) is performed by a laser process of direct formation. The Examiner understands that the use of laser process to form openings in a sealing/encapsulant layer is obvious in the semiconductor art. For instance, Su teaches in Fig. 3-4 wherein the step (iii) is performed by a laser process of direct formation (see Para [0028]). As such said claim feature would have been obvious and within the ordinary skill in the art.
Regarding claim 4, the combination of Ueda and JENG is silent on the method of claim 3, wherein the step (iii) is performed by a laser process of direct formation. The Examiner understands that the use of laser process to form openings in a sealing/encapsulant layer is obvious in the semiconductor art. For instance, Su teaches in Fig. 3-4 wherein the step (iii) is performed by a laser process of direct formation (see 
Regarding claim 7, the combination of Ueda and JENG is silent on the method of claim 6, wherein the step (iii) is performed by a laser process of direct formation. The Examiner understands that the use of laser process to form openings in a sealing/encapsulant layer is obvious in the semiconductor art. For instance, Su teaches in Fig. 3-4 wherein the step (iii) is performed by a laser process of direct formation (see Para [0028]). As such said claim feature would have been obvious and within the ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TIMOR KARIMY/Primary Examiner, Art Unit 2894